DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jonathan Berschadsky on 3/14/2022.
The application has been amended as follows: 
Claim 24 is now cancelled.
Claims 10-17, 21-23, 25-27 are allowed.
Claim 10, line 4, “and provide location information to the processing device;” was replaced by - - and provide location information to a processing device; - - 
Claim 10, line 7,”a processing device comprising:” was replaced by - - the processing device comprising: - - 
Claim 10, line 10, “cause the system to:” was replaced by - - cause the system configured to: - - 
Claim 10, line 11, “a pose of a surgical tool at a surgical site of a patient;” was replaced by - - a pose of the surgical tool at a surgical site of a patient;- - 
Claim 10, line 18, “to limit a movement of a robotic device” was replaced by - -  to limit a movement of the  robotic device- - 
Claim 10, line 19, “range of movement of the surgical tool.” Was replaced by - - range of movement of the surgical tool; wherein the instructions, when executed by the one or more processors, cause the one or more processors configured to: receive pressure information from one or more pressure sensors; and display, at the interface, a graduated indicator of how much pressure is applied relative to a maximum amount of pressure allowed. - - 
Claim 14, line 2, “movement of a robotic device”  was replaced by - - movement of the robotic device - - 
Claim 17, line 2, “a robotic device according to” was replaced by - - the robotic device according to - - 
The following is an examiner’s statement of reasons for allowance: Claim 10 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a tracking device configured to detect  IR reflectors or emitters coupled to a surgical tool and provide location information to a processing device; an interface; a robotic device having a robot arm with a manipulator that holds the surgical tool; and the processing device comprising: one or more processors; and a non-transitory computer readable medium having stored thereon instructions that, when executed by the one or more processors, cause the system configured to: capture, via the tracking device, a pose of a surgical tool at a surgical site of a patient; determine, by the one or more processors, a range of movement of the surgical tool at the surgical site relative to the manipulator, in response to the captured pose; display, at the interface, a representation of the determined range of movement of the surgical tool onto an image associated with the surgical site; and provide one or more instructions to limit a movement of a robotic device according ; wherein the instructions, when executed by the one or more processors, cause the one or more processors configured to: receive pressure information from one or more pressure sensors; and display, at the interface, a graduated indicator of how much pressure is applied relative to a maximum amount of pressure allowed.  Further, the closest prior art:  Salisbury et al U.S 6,522,906, fail to teach or render obvious a system that discloses an identical invention in as great detail with the elements arranged as recited in claim 10.  For-example, Salisbury et al teach a system comprising  a surgical tool 28; a robotic device has a robot arm 22/26, fig. 1 with a manipulator that hold the tool (see col. 2, lines 11-15).  There is, however no references or combination of references that disclose a tracking device configured to detect  IR reflectors or emitters coupled to a surgical tool and provide location information to a processing device; an interface; a robotic device having a robot arm with a manipulator that holds the surgical tool; and the processing device comprising: one or more processors; and a non-transitory computer readable medium having stored thereon instructions that, when executed by the one or more processors, cause the system configured to: capture, via the tracking device, a pose of a surgical tool at a surgical site of a patient; determine, by the one or more processors, a range of movement of the surgical tool at the surgical site relative to the manipulator, in response to the captured pose; display, at the interface, a representation of the determined range of movement of the surgical tool onto an image associated with the surgical site; and provide one or more instructions to limit a movement of a robotic device according ; wherein the instructions, when executed by the one or more processors, cause the one or more processors configured to: receive pressure information from one or more pressure sensors; and display, at the interface, a graduated indicator of how much pressure is applied relative to a maximum amount of pressure allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/VI X NGUYEN/Primary Examiner, Art Unit 3771